OFFICE       OF THE AlTORNEY          GENERAL    OF     TEXAS
                                  AUSTIN




BanorablaRomar Oarrlma, Jr., Dlreotor
Departmentor Pub110 8d0t~


Dear   Sir:




                                                         lrtt8t or    rw00m-
                                                        lnlon    or VA18 a*-
                                                         uhloh   uo quotot
                                                   0 Seotlon 13,


                                                to any charge  under
                                                80 ohargod produor
                                               lto la lo p eta to r lr ;


                                   8    of tho St8to there are
                                       th%8  8OOtiOn to th8 8t-




              “8~~0~    811 thrre type8 Of 1iO8Zl8088n mm-
       tiOJl8d in thi8 8O&tOIlO8,WO OOa8tNO          thi8 800-
       tion W roan tht    a poraon ohargod        with oparat-
       ing,  l Ot%mBOrOiil   DOtOr  t8hiOle 8lld t8qUind     Under
       the 1aW t0 h8T# l OOMOrOlti OD#T8tOr'r liO8li88,
       right 6ofan4 luoh a o h a r g    oro no th 8La tlng8o o a -
       morolal   0 br8tf#P'8llornrr by produoing         ln,oourt
       a 00~8 0 al oQ8r8tor’I lloon80         valid   8t tho tlm8
       0*TiA- 8 W’TO8tl    an6 that gMdIlOi~ m 098ratOt'8~
       li081188  Valid   at  thr tia8 ot hi8 lTX’88t should
       not bo    a   #UOO888fUl   d8fQIi88.
    Honorable        Homer       Carri6on,        Jr., Direotor,          F8gc    2




                      *nOa               rhleh OOll8tTUOtiOlt
                                    ad+188       U8        18,
i             ln   your     oplnim, oorroot.*
              The portion of Artlolo 668Tb, SootlonIS, nhioh
    yoa quot. ob~fourrlt18 intendedto protent  the oonr1OtiOn
    OS 8 person for aot hatlag aa opsrator'8, oaiaumrolal  opor-
    ltOr’8,  or           OhaUff8UV*8         liOOn88    Wh6n    it    8pp8ar8        thILt   ha    aO-
    tUdlly did              1108n88 at th. t-0 Ot hi8 lr O8t.
                          htW0   8P@h                            IB
    other w~rd8, lt a lr 6o n 18 lrre8tad    and ohug8d with Dot
    hating 8 8aPawroi s OpUPtOr’8      11OOn8. he a4V dSiOI¶dthi8
    charge by proring that he lotuallyhad 8 r8lid       ooraoralal
    0 tINtOr’   1iaMnScl at  th8  tip0 d  u8  lNb t, althoughh8
    apd BOt at that till8 h&Ve ft Olt hi8 DOr8On.    bld8r I)0 IO&d-
    Od    OOIl8tZUQtiOZh,           hOWlOr,           aould   SUOh    &‘Or6Oll   dOt8lld      th6    -
    chugs of not h a vingl oanmorafaloDU&tOr’8                                   lfoon88       by
    rmorlnu that ha a14 hawP a oha                                 OD-
    iratori8 lli8n88. P QU8On         80 oftar@d lruy d8fOUd Oldy-
    upon    the ground that the offonrrwith whloh ha we8 oharged
    aOtUdlt     18 UlltNO.     It 18 the Opinion ai thlr departEont
    that    th8 OOJl8trUOtiOZi  ti1tthyou hare 9laO.d upon the above
    q uo tedltlo la 18 aorraot.

                                                                Very truly ~ourlr




                                        c